Opinion issued March 4, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01107-CV
____________

P & A MATERIALS, INC. D/B/A NOVA MATERIALS CO., Appellant

V.

STERLING BANK, Appellee




On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2000-17252




MEMORANDUM OPINION
          The Court today considered the parties’ agreed motion to vacate final default
judgment.  We grant the motion as follows:
          (1)     We set aside the trial court’s judgment without regard to the merits.
Tex. R. App. P. 42.1(a)(2)(B).
 
          (2)     We  remand the case to the trial court with instructions to render
judgment in accordance with the settlement agreement.
 
          (3)     We overrule all other pending motions as moot.
 
          (4)     We direct the Clerk of this Court to issue mandate 10 days after the date
of this opinion.  Tex. R. App. P. 18.1.
 
          (5)     As they have agreed, each party shall pay the costs it incurred.  Tex. R.
App. P. 42.1(d).

                                                   PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.